Motions adjourned to March 4, 1958. Memorandum: The respondents, other than the respondent, Genesee Brewing Company, move to dismiss appellant’s appeal for failure to prosecute. The respective motions are adjourned to March 4,1958. In view of the statements contained in the affidavit of plaintiff’s attorney, we direct attention to certain pertinent statutory provisions. The plaintiff may move in this court for leave to appeal as a poor person. (Civ. Prac. Act, § 558.) An application may then be made to the trial court (§§ 196-199) and pursuant to the provisions of section 1493 of the Civil Practice Act an application may be made to the trial court for a transcript of the stenographic minutes without charge to the appellant. If appellant makes a proper showing, including proof that there is merit to his appeal, it is possible to obtain appropriate relief within the frame of our statutes without the apparent long delay required by an appeal for obtaining contributions from third parties.